Citation Nr: 0815875	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  00-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966, to include service in Korea.  His military occupational 
specialty was as an artillery surveyor.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

It is as likely as not that the veteran's current PTSD is of 
service origin.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.  It is noted that a request 
for additional morning reports should be made.  Were it not 
for the favorable outcome herein, additional development 
would be needed as there is no showing that the alternative 
source was contacted.

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of 
a recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2007).



Background

In statements of record, the veteran asserts that service 
connection is warranted for PTSD.  He contends that his 
inservice stressors included an episode during his basic 
training.  He had a good buddy (last name was "Carley") 
whose grandmother died but he could not get leave to go home 
for the funeral.  Instead, "Carley's" twin brother was 
snuck into base so that his fellow soldier and friend could 
go home to attend the funeral.  This caused the veteran undue 
stress as he was afraid that they all would be caught.  

Additional stressors included two suicides on the rifle 
training range that he often dreamt about.  He also reported 
that he was almost blown up by a badly thrown hand grenade.  
After he got to Korea, the first night he was put on guard 
duty and given a baseball bat for a weapon.  He and another 
guard attacked an intruder with their bats and hit him in the 
head several times.  They did not kill him but he recalled 
the man's bloody head.  He never told anyone about this 
incident.  At the demilitarized zone (DMZ), he was exposed to 
another explosion which caused him and others to be thrown 
about three feet in the air.  They were all numb for quite a 
while.  He recalled the many hours that he spent hearing 
propaganda while on guard duty.  This still gave him 
nightmares.  One night, a sniper started shooting and he and 
others froze in the rice paddies where they were practicing 
night fighting.  He almost froze on this occasion as the 
weather was cold.  He also recalled other occasions when he 
almost froze while on guard duty.  

The veteran also remembered catching young boys trying to 
steal at night.  If caught, they were beaten with the rifle 
butts.  He recalled trying to cross a river in a jeep with 
the water rising and almost drowning.  At least one 
lieutenant was reportedly killed in this incident.  He also 
had other experiences while on mail runs that caused him 
distress.  One time, he ran over two Koreans.  He told his 
first sergeant who told him not to worry about it.  He also 
stated that he and another were briefly detained by North 
Koreans while on a mail run in the DMZ.  He often refers to 
this incident as the time when he was POW of the North 
Koreans.  He was saved by offering them a pack of cigarettes 
and they ultimately let him and another soldier go.  He 
relates disturbing episodes that occurred when he was on a 
crew that performed as pallbearers for military funerals in 
the states after he returned from the DMZ but was still on 
active duty.  For example, he reported one episode when he 
had to crawl into the grave to retrieve a widow who was upset 
and crawled on top of the coffin of her dead husband.  

The service treatment records are negative for report of, 
treatment for, or diagnosis of psychiatric symptoms.  The 
veteran's personnel records are negative for medal, badges, 
or citations which denote participation in combat.  These 
records confirm that he was stationed in Korea from November 
1964 to December 1965.  He performed duties as an artillery 
surveyor, instrument operator, and "radman tapeman", which 
involved the radio.  

The U. S. Army Joint Services Environmental Support Group 
(ESG) (later U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), then the Center for Unit Records Research 
(CURR) and currently the U. S. Army and Joint Services 
Records Research Center (JSRCC)) was asked to corroborate the 
specific incidents identified by the veteran.  In response in 
the mid 1990s, it was noted that the veteran's unit 
participated in several combat exercise and performed duties 
in the area of the DMZ during the dates the veteran 
indicated.  However, they were unable to confirm that there 
were any encounters with the enemy or specific combat 
actions.  Nor were they able to document that the veteran was 
detailed to deliver mail.  

Review of the record reflects that the veteran's psychiatric 
disorder has been variously diagnosed over the years.  His 
diagnoses have included the assessment of PTSD as early as 
1994.  His most recent VA examination in October 2007 also 
included diagnosis of PTSD.  It is of significance that he 
has contended he was nervous after he got out of service.  On 
a VA examination in 1988, it is noted that the appellant had 
an anxiety state.  He was not complaining of or seeking 
service connection for any psychiatric pathology at that 
time.

It is also noted that he is service connected for defective 
hearing.  He has described being near several explosions as 
the reason for his hearing loss.

The record includes a statement from July 2001 by the 
veteran's wife.  She reported that he often woke up having 
nightmares associated with his time in Korea.  She also 
attested to the fact that he did not like to be in crowds and 
never sat with his back to others.  

Analysis

For the veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 at 54 (1990).  
While the incidents reported by veteran involving his time in 
the DMZ in Korea have not been verified by service documents, 
his description of this period of time during his active 
service is deemed credible based upon the service personnel 
records which reflect that he was in the DMZ when he said 
that he was and by the fact that it was verified that his 
unit did participate in combat exercises.  Moreover, he has 
reported explosions that lead to his being service connected 
for hearing loss, and anxiety was noted years before he filed 
his first claim.  The Board concludes that it is not much of 
a stretch to conclude that the incidents (or some of them) as 
described by the veteran occurred during his time there.  The 
reports by the veteran are deemed consistent with the nature 
and circumstances of his service.

Based upon the military history reported in the letter from 
the JSRCC, the Board finds the veteran's statements credible 
and supported by independent evidence.  This, combined with 
the VA reports of records which reflect diagnosis of PTSD 
related to the incidents as reported by the veteran as the 
basis for his PTSD.  

Based upon the above and resolving reasonable doubt in the 
veteran's favor, service connection is warranted for PTSD.  





ORDER

Service connection for PTSD is granted.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


